DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander US 2005/184141.
Regarding claims 1-8, Alexander discloses (paragraphs [0020] - [0060]; figures 1-10): a tray (30; fig. 5) for inhibiting a liquid from leaking, the tray comprising: an integral inner layer (32, 42) having an inner surface and an exterior surface, the inner layer comprising: a substantially planar base portion (32), the base portion having a perimeter; and a wall portion (83) extending upwardly from at least a portion of the perimeter; an outer layer applied to the exterior surface of the inner layer, the outer layer comprising a liquid-impermeable coating (46; 38); wherein the inner layer consists of an absorbent paperboard (par. [0044]), and wherein the outer layer is adapted to inhibit liquid absorbed in the inner layer from leaking through the tray (par. [0047]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander US 2005/184141 as applied to claims 1-8 above, and further in view of Jeon US 2017043930.
Regarding claims 9-17, Alexander does not expressly state that the liquid-impermeable coating is PLA.
Jeon in an analogous apparatus of a tray for inhibiting a liquid from leaking (Abstract) uses PLA as a biodegradable moisture barrier in an outer layer (Paragraphs [0012]-[0013], Fig. 1).
At the time of invention, it would have been obvious to the person having skill in the art to form the liquid-impenetrable coating of Alexander with PLA as the material. The suggestion or motivation for doing so would have been to make the article biodegradable and reduce pollution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731